MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Sep 09 2020, 8:57 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Zachary J. Stock                                         Curtis T. Hill, Jr.
Zachary J. Stock, Attorney at Law, P.C.                  Attorney General of Indiana
Indianapolis, Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Alexis Sizemore
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of                                         September 9, 2020
H.G. (A Child In Need of Services),                      Court of Appeals Case No.
                                                         20A-JC-174
M.G. (Father),                                           Appeal from the Hendricks
                                                         Superior Court
Appellant-Respondent,
                                                         The Honorable Karen M. Love,
        v.                                               Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              32D03-1907-JC-44
Services,
Appellee-Petitioner,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020                  Page 1 of 13
                                     Case Summary and Issue
[1]   M.G. (“Father”) appeals the juvenile court’s dispositional order continuing his

      minor child’s placement in foster care and raises one issue for our review,

      which we state as whether the juvenile court’s dispositional order was clearly

      erroneous. Concluding it was not, we affirm.



                                Facts and Procedural History
[2]   Father and A.H. (“Mother”)1 are the unwed parents of H.G., born May 7, 2019

      (“Child”). The parents also share two other children: Mi.G., born August 21,

      2015, and V.G., born October 25, 2017, who are not the subject of this appeal,

      but are relevant to the current proceedings.


[3]   Father and Mother have been in a relationship off and on for years. On March

      5, 2018, Father was charged with domestic battery in the presence of a child less

      than sixteen years old. Mother was the alleged victim. Months later, on

      September 7, the Indiana Department of Child Services (“DCS”) filed a petition

      alleging Mi.G. and V.G. were children in need of services (“CHINS”).2 The

      juvenile court initially placed the children with Father and ordered Mother to

      vacate the family home; the children were later removed from Father and

      placed with their paternal grandmother. Ultimately, Mother and Father



      1
       Mother does not participate in this appeal; therefore, we have limited our recitation of the facts to those
      pertaining to Father except as necessary.
      2
          The underlying facts which led to DCS’ filing of the petition are unclear from the record.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020                    Page 2 of 13
      admitted the children were CHINS and the juvenile court adjudicated them as

      such. Mother and Father each entered into an agreement with DCS admitting

      that they had untreated substance abuse and mental health issues, domestic

      violence had occurred in the home, and the coercive intervention of the court

      was needed. The juvenile court accepted and approved the agreed entries.

      Mother and Father were ordered to each complete a substance abuse

      assessment, domestic violence and/or batterer’s assessment, follow all

      recommendations, and maintain suitable housing and a legal source of income.

      Father was also ordered to complete a parenting assessment, psychiatric

      evaluation, follow all recommendations, and comply with any pre-trial

      diversion or plea agreements in his criminal case. DCS made appropriate

      referrals for the parents.


[4]   At some point, due to DCS involvement, Mother and Father began living

      separately but maintained their relationship. Throughout the case, Father

      continued to test positive for THC and, on several occasions, cocaine and/or

      amphetamines.3 Eventually, Father was unsuccessfully discharged from all

      services due to his non-compliance. In April 2019, because Mother had been

      compliant with the dispositional order, V.G. and Mi.G. were placed with her

      on a trial home visit. The following month, Child was born. At the time,

      Mother was living at Sheltering Wings, a domestic violence shelter, and had all




      3
       From August 14, 2018 to July 31, 2019, Father submitted to forty-four drug screens, thirty-six of which
      were positive for illegal substances.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020                Page 3 of 13
      three of her children in her care. On July 1, the juvenile court extended

      Mother’s trial home visit.


[5]   On July 11, DCS received a report alleging Child was a victim of neglect

      because Mother tested positive for methamphetamine and amphetamine on

      June 28 and July 11. Two days later, DCS received another report alleging

      neglect of Child. Specifically, it was reported to local law enforcement that

      there was a suspicious vehicle parked in the shelter’s parking lot and the

      occupants, who were suspected drug dealers, were waiting for Mother. After

      the police arrived, they smelled marijuana in the vehicle and subsequently

      searched Mother’s room at the shelter but did not locate any illegal substances.

      As a result of the reports, DCS ended the trial home visit, detained Child, and

      placed him in foster care. Child was not placed with Father due to safety

      concerns, namely Father’s failure to complete any services in V.G. and Mi.G.’s

      active CHINS cases and his positive drug screens. V.G. and Mi.G. were also

      removed from Mother’s care but put in relative placement.4


[6]   On July 17, DCS filed its petition alleging Child was a CHINS. The next day,

      the juvenile court held a detention hearing during which the DCS family case

      manager testified that Child was not placed with Father due to his non-

      compliance with services in the underlying CHINS cases and his positive drug




      4
          Child was not placed with these relatives because they were unable to care for a newborn child.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020                      Page 4 of 13
      screens.5 DCS made new referrals and sometime in August, Father re-engaged

      in services, including domestic violence classes, individual substance abuse

      therapy, and home-based casework. Father also attended supervised visitation

      with Child. Father continued to be engaged in services but tested positive for

      THC on November 22 and 24.


[7]   At Child’s review hearing on December 11, the juvenile court acknowledged

      that Father “is doing better” but stated his recent positive drug screens were

      “concerning because he, basically, had done nothing in these cases until [Child]

      was removed. And, then, he started in the services and had done fairly well.”

      Transcript of Evidence, Volume 2 at 217-18. Ultimately, the juvenile court

      concluded that “none of these children can be safely placed with their parents at

      this time without Court intervention and support.” Id. at 218.6 The juvenile

      court issued an order adjudicating Child a CHINS due to Mother and Father’s

      failure “to supply [C]hild with a home free from substance abuse and domestic

      violence[.]” Appellant’s Appendix, Volume II at 104.


[8]   DCS subsequently filed its predispositional report recommending Child’s

      continued placement in foster care. DCS reported that it considered placing

      Child with his paternal grandmother or maternal aunt and uncle. However,




      5
       Later, upon Father’s motion, the juvenile court also assumed jurisdiction of custody, parenting time, child
      support related issues, and a related paternity action.
      6
        The juvenile court made this statement in the context of Child’s review hearing and V.G. and Mi.G.’s
      permanency hearing during which the juvenile court changed V.G. and Mi.G.’s permanency plan to
      reunification with a concurrent plan of adoption. See id.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020                 Page 5 of 13
      because paternal grandmother was out-of-state at the time of placement and

      maternal aunt and uncle stated they were unable to care for a newborn,

      “[Child] was placed in foster care with non-relative caregivers.” Id. at 134.


[9]   A dispositional hearing was held on January 10, 2020 during which the juvenile

      court took judicial notice of the predispositional report. The juvenile court

      subsequently issued its written dispositional order and found, in pertinent part:


              The needs of the child for care, treatment, or rehabilitation are:
              (1) [C]hild [was] found to be [a CHINS] . . . and . . . (2) . . . will
              remain in the current placement.


              Participation by the parent[s] is necessary to: (1) increase the
              parent(s) ability to provide proper care, treatment, and
              supervision; (2) increase the parent(s) ability to have a stable and
              nurturing parent-child relationship; (3) allow [Child] to maintain
              relationship(s) with parents(s)[.]


              Based on the information presented in the Predispositional
              Report[] and provided at the hearing, the Court makes the
              following dispositional orders:


              [C]hild shall remain in his current home or placement, with
              supervision by DCS.


              ***


              [DCS] must continue exercising due diligence to identify all adult
              relatives of the child and adult siblings who may be considered as
              out-of-home placements until [C]hild has been in an out-of-home
              placement for at least 12 months.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020   Page 6 of 13
               ***


               [I]t is in the best interests of [C]hild to be removed from the home
               environment and remaining in the home would be contrary to
               the welfare of [C]hild because: of the allegations admitted.


               [R]easonable efforts were made by DCS to prevent or eliminate
               the need for removal of [C]hild. . . .


       Appealed Order at 1-2, 8. The juvenile court also ordered Father and Mother

       to participate in certain services. See id. at 2-7. Father now appeals.



                                  Discussion and Decision
                                      I. Standard of Review
[10]   On appellate review of judgments with findings of fact and conclusions of law,

       we “shall not set aside the findings or judgment unless clearly erroneous, and

       due regard shall be given to the opportunity of the [juvenile] court to judge the

       credibility of the witnesses.” Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011)

       (quoting Ind. Trial Rule 52(A)). A two-tiered standard of review is applied.

       Tompa v. Tompa, 867 N.E.2d 158, 163 (Ind. Ct. App. 2007). We first determine

       whether the evidence supports the findings and then whether the findings

       support the judgment. Id. We will set aside the juvenile court’s findings and

       conclusions only if clearly erroneous. Id. “Findings are clearly erroneous only

       when the record contains no facts to support them either directly or by

       inference.” Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). A judgment is


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020   Page 7 of 13
       clearly erroneous when a review of the record leaves us firmly convinced a

       mistake has been made. Tompa, 867 N.E.2d at 163. In making these

       determinations, we do not reweigh the evidence or reassess the credibility of

       witnesses but view the evidence most favorably to the judgment. Id.


                                     II. Dispositional Order
[11]   Father only challenges the juvenile court’s lack of findings regarding Child’s

       placement; he does not challenge Child’s CHINS adjudication. Instead, he

       argues the dispositional order was clearly erroneous “because it is not

       accompanied by any specific findings and does not explain why placement with

       Father was not in the best interest of [C]hild.” Appellant’s Brief at 8. We

       disagree.


[12]   Indiana Code section 31-34-19-10(a) requires the juvenile court’s dispositional

       decree to contain written findings and conclusions concerning:


               (1) The needs of the child for care, treatment, rehabilitation, or
               placement.


               (2) The need for participation by the parent, guardian, or
               custodian in the plan of care for the child.


               (3) Efforts made, if the child is a [CHINS], to:


                        (A) prevent the child’s removal from; or


                        (B) reunite the child with;


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020   Page 8 of 13
               the child’s parent, guardian, or custodian in accordance with
               federal law.


               (4) Family services that were offered and provided to:


                        (A) a [CHINS]; or


                        (B) the child’s parent, guardian, or custodian;


               in accordance with federal law.


               (5) The court’s reasons for the disposition.


               (6) Whether the child is a dual status child[.]


       In addition, the juvenile court “may incorporate a finding or conclusion from a

       predispositional report as a written finding or conclusion upon the record in the

       court’s dispositional decree.” Ind. Code § 31-34-19-10(b).


[13]   In the case of In re T.S., 881 N.E.2d 1110 (Ind. Ct. App. 2008), this court was

       confronted with a scenario similar to the instant case. There, the trial court

       entered a dispositional decree finding T.S. to be a CHINS and ordering T.S.’

       continued placement in foster care. Id. at 1113. In its written order, the trial

       court found “that it is contrary to the health and welfare of the child to be

       returned home” and that “the services offered and available have either not

       been effective or been completed that would allow the return home of the child

       without Court intervention.” Id. T.S.’ mother appealed and argued the trial

       court’s dispositional order was clearly erroneous because it contained

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020   Page 9 of 13
       “‘boilerplate’ findings that were inadequate to satisfy the statutory requirements

       for findings” pursuant to Indiana Code section 31-34-19-10. Id. at 1112. A

       panel of this court agreed that the trial court’s written findings “consist[ed]

       predominately of boilerplate language that would not be helpful to a reviewing

       court and, therefore, generally would not be sufficient to permit appellate

       review.” Id. at 1113. However, despite the inadequate findings, we concluded

       it was not reversible error because “there were few, if any, factual questions for

       the court to resolve.” Id. Specifically, the mother had been indefinitely

       committed to inpatient mental health treatment, “presumably could not take

       T.S.[,]” was unavailable to care for T.S., and “no services the State might offer

       would decrease the need for someone besides [the m]other to care for T.S.” Id.

       Therefore, because T.S. lacked a “home” to return to, the trial court “had little

       choice but to declare T.S. a CHINS and continue his placement in foster care.”

       Id. at 1113-14. This court also noted that the trial court’s oral statement at the

       end of the dispositional hearing explained its rationale. Id. at 1113 n.2.


[14]   Such is the case here. We agree with Father that the juvenile court’s written

       findings consist almost exclusively of boilerplate language that has not aided

       this court in its review. Nonetheless, we conclude it was not reversible error

       because the juvenile court’s statement at Child’s last review hearing before the

       dispositional hearing provided its rationale for continuing Child’s placement in

       foster care, rather than with Father. The juvenile court stated that Father had

       made progress but his recent positive drug screens were concerning and

       therefore, Child could not “be safely placed with . . . parents at this time


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020   Page 10 of 13
       without Court intervention and support.” Tr., Vol. 2 at 218. Having heard the

       evidence and judged the credibility of the witnesses, the juvenile court

       determined that Child would not be safe if placed with either parent; we will

       not second guess its judgment in this regard. And because Child’s paternal

       grandmother and maternal aunt and uncle were unavailable to care for him, the

       juvenile court had no other option but to continue Child’s placement in foster

       care.


[15]   Our review of the record provided the juvenile court’s reasoning for its decision

       and it is clear from the juvenile court’s order that it considered most, if not all,

       of the statutory factors required by Indiana Code section 31-34-19-10 in

       rendering its dispositional order. Cf. In re A.I., 825 N.E.2d 798, 812-14 (Ind. Ct.

       App. 2005) (finding no due process violation where the trial court’s findings,

       “while sparse, substantially complie[d] with the statutory requirements” in

       Indiana Code section 31-34-19-10 and considered all the factors therein), trans.

       denied. Therefore, we are not firmly convinced the juvenile court made a

       mistake continuing Child’s placement in foster care and the order is not clearly

       erroneous. See Tompa, 867 N.E.2d at 163.


[16]   Father “point[s] out that the lack of findings and conclusions accompanying the

       dispositional order leave this Court to guess why Father was not considered an

       appropriate placement at the time of the dispositional hearing [and contends

       t]his lack of reviewability makes the dispositional order clearly erroneous.”

       Appellant’s Br. at 9-10. Although our review of the record supports the juvenile

       court’s decision and did not leave us to guess the reasons for disposition, we

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020   Page 11 of 13
       take this opportunity to emphasize the importance of complying with the

       statutory requirements in Indiana Code section 31-34-19-10. Limited findings

       may impede appellate review. And appellate courts should not have to

       undertake the arduous task of scouring the record for evidence to support a trial

       court’s decision that lacks the required statutory findings. In addition, as this

       court has previously stated,


               we are . . . not in the position to read the trial court’s mind in
               regard to its findings of fact. Indiana Code § 31-34-19-10(5)
               requires that the trial court give reasons for its disposition in a
               CHINS proceeding. Specifically, we are concerned that
               procedural irregularities, like an absence of clear findings of fact,
               in a CHINS proceeding may be of such import that they deprive
               a parent of procedural due process with respect to a potential
               subsequent termination of parental rights. Our legislature’s
               enactment of an interlocking statutory scheme governing CHINS
               and involuntary termination of parental rights compels this court
               to make sure that each procedure is conducted in accordance
               with the law. Both statutes aim to protect the rights of parents in
               the upbringing of their children, as well as give effect to the
               State’s legitimate interest in protecting children from harm. We
               conclude that in order to properly balance these two interests, the
               trial court needs to carefully follow the language and logic laid
               out by our legislature in these separate statutes.


       In re J.Q., 836 N.E.2d 961, 966-67 (Ind. Ct. App. 2005) (citations omitted).


[17]   In sum, the juvenile court’s oral statement supported its decision and it is clear

       that the court considered the statutory factors in rendering that decision despite

       the lack of findings. Therefore, we conclude that the juvenile court’s

       dispositional order was not clearly erroneous.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020   Page 12 of 13
                                               Conclusion
[18]   Based on the foregoing, we conclude that the juvenile court’s dispositional

       order continuing Child’s placement in foster care was not clearly erroneous.

       Accordingly, we affirm.


[19]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-174 | September 9, 2020   Page 13 of 13